Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of the 7th day of January,
2011 (this “Amendment”), is entered into by and among Alterra Holdings Limited,
a Bermuda company resulting from the amalgamation of Amalco Sub and Harbor Point
Limited (the “Amalgamated Company”), Alterra Bermuda Limited (f/k/a Harbor Point
Re Limited), a Bermuda company resulting from the amalgamation of Alterra
Insurance Limited and Harbor Point Re Limited (“Alterra Bermuda”), Alterra USA
Holdings Limited (f/k/a Harbor Point U.S. Holdings, Inc.), a Delaware
corporation resulting from the merger of Alterra USA Holdings Limited and Harbor
Point U.S. Holdings, Inc. (“Alterra USA”) and Alterra Reinsurance USA Inc.
(f/k/a Harbor Point Reinsurance U.S., Inc.), a Connecticut insurance company
(“Alterra Reinsurance USA”, and, together with the Amalgamated Company, Alterra
Bermuda and Alterra USA, each a “Borrower” and collectively the “Borrowers”),
various financial institutions which are parties hereto (the “Lenders”), Bank of
America, N.A., as fronting bank (in such capacity, the “Fronting Bank”), Bank of
America, N.A., as letter of credit administrator (in such capacity, the “L/C
Administrator”) and Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Amended and Restated Credit Agreement, dated as of June 12, 2007 (as
amended, restated, supplemented or modified from time to time and in effect on
the date hereof, the “Credit Agreement”); and

WHEREAS, the parties desire to amend the Credit Agreement on the terms set forth
herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:

SECTION 1 CREDIT AGREEMENT DEFINITIONS. Capitalized terms used herein that are
defined in the Credit Agreement shall have the same meaning when used herein
unless otherwise defined herein.

SECTION 2 AMENDMENTS TO CREDIT AGREEMENT. Effective on, and subject to the
occurrence of the Third Amendment Effective Date (as defined below), the Credit
Agreement shall be amended as follows:

2.1 Amendment to Section 1.

(a) The following definition is added to the Credit Agreement in proper
alphabetical order:

“Alterra Reinsurance USA” means Alterra Reinsurance USA Inc., a Connecticut
insurance company.

(b) The definition of “HPRe US” is deleted and each reference in any Loan
Document (including any exhibit, schedule or annex thereto) to “HPRe US” or
“Harbor Point Reinsurance U.S., Inc.” shall be deemed to be a reference to
“Alterra Reinsurance USA”.

2.2 Amendment to Section 6.01(a)(i). Clause (C) of Section 6.01(a)(i) is
deleted, and the comma appearing before clause 6.01(a)(i)(B) is replaced with
the word “and”.

2.3 Amendment to Section 6.01(a)(ii). Clause (C) of Section 6.01(a)(ii) is
deleted, and the comma appearing before clause 6.01(a)(ii)(B) is replaced with
the word “and”.

SECTION 3 REPRESENTATIONS AND WARRANTIES. In order to induce the Lenders, the
Fronting Bank, the L/C Administrator and the Administrative Agent to execute and
deliver this Amendment, each of the Borrowers represents and warrants to each
such Person that:

(a) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment; and

(b) The representations and warranties of the Borrowers contained in Article V
of the Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the Third Amendment Effective Date, with the same effect
as though made on such date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).

SECTION 4 CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective as
of the date (the “Third Amendment Effective Date”) when the Administrative Agent
shall have received the following:

4.1 Amendment. Executed counterparts of this Amendment executed by the
Borrowers, the Administrative Agent and the Required Lenders.

4.2 Fees and Expenses. Unless waived by the Administrative Agent, the Borrowers
shall have paid all reasonable and documented legal fees and expenses of counsel
to the Administrative Agent and all reasonable out-of-pocket expenses of the
Administrative Agent, in each case in connection with the preparation,
negotiation, execution and delivery of this Amendment to the extent invoiced
prior to or on the Third Amendment Effective Date.

4.3 Alterra Capital Credit Agreement Amendment. An amendment to the Alterra
Capital Credit Agreement in substantially the same form as this Amendment shall
have been executed and delivered by Alterra Capital, Alterra Bermuda, and the
conditions to effectiveness set forth in Section 4 thereof (other than the
conditions relating to the effectiveness of this Amendment) shall have been
satisfied.

SECTION 5 GENERAL.

5.1 Full Force and Effect. From and after the Third Amendment Effective Date,
the Credit Agreement shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. Each other Loan Document remains in
full force and effect, and by execution hereof each Borrower reaffirms its
obligations under the Credit Agreement and each other Loan Document to which it
is a party. From and after the Third Amendment Effective Date, any reference to
the Credit Agreement or any of the other Loan Documents in any Loan Document
shall refer to the Credit Agreement and Loan Documents as amended hereby. This
Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Loan Document under the terms of the Credit Agreement.

5.2 Counterparts; Effectiveness. This Amendment may be executed by the parties
hereto in any number of counterparts and by the different parties in separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic “.pdf” file shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 6 GOVERNING LAW; ENTIRE AGREEMENT. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supercedes any prior agreements with
respect thereto.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

ALTERRA HOLDINGS LIMITED

By:       
Name: Peter A. Minton
Title: President


ALTERRA BERMUDA LIMITED

By:
Name: Andrew Cook
Title: President


ALTERRA REINSURANCE USA INC.

By:
Name: Thomas C. Wafer
Title: President


ALTERRA USA HOLDINGS LIMITED

By:
Name: Thomas C. Wafer
Title: Executive Vice President

BANK OF AMERICA, N.A., as
Administrative Agent, Fronting Bank, L/C Administrator and Lender

By:
Name:
Title:


1

DEUTSCHE BANK AG NEW YORK BRANCH, as Fronting Bank

and Lender

By:
Name:
Title:


By:
Name:
Title:


2

ING BANK N.V., LONDON BRANCH, as Lender

By:
Name:
Title:


By:
Name:
Title:


3

THE BANK OF NEW YORK MELLON, as Lender

By:
Name:
Title:


4

CITIBANK, N.A., as Lender

By:
Name:
Title:


5

CREDIT SUISSE AG, NEW YORK BRANCH, F/K/A CREDIT SUISSE, NEW YORK BRANCH, as
Lender

By:
Name:
Title:


By:
Name:
Title:


6

WELLS FARGO BANK, NATIONAL ASSOCIATION ( SUCCESSOR BY

MERGER TO WACHOVIA BANK, NATIONAL ASSOCIATION), as Lender

By:
Name:
Title:


7

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK (f/k/a

CALYON NEW YORK BRANCH), as Lender

By:
Name:
Title:


By:
Name:
Title:


8

ROYAL BANK OF SCOTLAND NV (f/k/a ABN AMRO BANK N.V.),

as Lender

By:
Name:
Title:


By:
Name:
Title:


9

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Lender

By:
Name:
Title:


By:
Name:
Title:


10

BNP PARIBAS, as Lender

By:
Name:
Title:


By:
Name:
Title:


11

COMERICA BANK, as Lender

By:
Name:
Title:


12

HSBC BANK USA, N.A., as Lender

By:
Name:
Title:


13

LLOYDS TSB BANK PLC, as Lender

By:
Name:
Title:


14